Title: From Thomas Jefferson to Thomas Newton, 12 July 1802
From: Jefferson, Thomas
To: Newton, Thomas


          
            Dear Sir
            Washington July 12. 1802
          
          The Secretary at War, Genl. Dearborne, having occasion to visit Norfolk, I cannot omit the occasion of making him known to you. you will find that his public appointment is no more than a just testimonial of his private worth: and I always suppose in bringing two good men together, I render a service to both.
          I have to acknolege the reciept of your favor of June 1. it is probable I shall avail myself of your information on the subject of wine, when I shall be returned from Monticello, to which place I shall set out in ten days to pass there the bilious months of Aug. & September. I am happy to find a probability of being supplied with a wine of so superior a quality. I am desirous to get ahead of my consumption of it, so as to have it of good age, but as yet it is not convenient.
          Accept assurances of my great esteem & respect
          
            Th: Jefferson
          
        